Citation Nr: 1417796	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for paranoid schizophrenia with depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2011 the Veteran testified at a hearing before an RO Decision Review Officer (DRO), and in January 2012 he testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings are of record.

In an April 2012 decision, the Board remanded the issues listed on the cover page and service connection for tinea versicolor/jungle rot for further development and consideration.  

A February 2013 rating decision granted service connection for tinea versicolor, including jungle rot.  Thus, that issue is resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for paranoid schizophrenia with depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Veteran's glaucoma was not shown in service or for many years thereafter, and the most probative evidence indicates it is not related to service.

2.  Hypertension was not shown in service or for many years thereafter, and there is no competent evidence suggesting the condition is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Here, compliant VCAA notice was provided in letters dated August 2006 (hypertension) and October 2006 (glaucoma), both issued prior to the decision on appeal.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post service treatment records, records from the Social Security Administration, VA examination reports, and the hearing transcripts.

The Board notes that a VA examination for hypertension was not provided.  However, an examination and opinion regarding the Veteran's hypertension are not needed because the condition was not shown in service or for years thereafter and there is no competent evidence even suggesting the hypertension is related to service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  The only evidence suggesting a relationship is the Veteran's unsupported lay assertion.  However, a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case."  Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that ").  Accordingly, a VA examination is not warranted with respect to the hypertension claim.  

Additionally, the Board also notes that actions requested in the prior remands have been undertaken.  The RO attempted to obtain additional medical records pertaining to glaucoma and hypertension treatment, but such records could not be obtained.  In addition, a formal finding of unavailability of treatment records from the Federal Correctional Institute in Tallahassee, Florida was made in July 2012.  The Veteran was notified of the unavailability in a July 2102 letter and again in the May 2013 supplemental statement of the case.  The Veteran did not submit additional evidence regarding any such records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action 
is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran has been afforded hearings before a DRO and the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO personnel and VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issues, and the Veteran was asked specific questions directed at identifying in-service incidents and complaints related to the claimed disabilities, as well as the existence of relevant additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  The hearings focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) is necessary and there is no prejudice to the Veteran in deciding the claim at this time. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims herein decided and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Glaucoma

The Veteran contends that his current glaucoma disability is related to having dry, sunburned eyes during military service from training in the jungle in Panama.  He also notes that he was diagnosed with conjunctivitis in service.  

In an STR dated in January 1976, the Veteran complained of having red eyes for approximately one month.  The diagnosis was conjunctivitis.  

A post-service VA ophthalmology note dated in April 2005 shows that the Veteran was present for evaluation of an elevated intraocular pressure (IOP).  The diagnosis was open angle glaucoma.  

A VA eye examination was conducted in November 2012.  After a review of the claims file and examination of the Veteran, the examiner stated that it was less likely as not that the Veteran's glaucoma was incurred in service or caused by the in-service injuries and events.  An addendum opinion was provided in March 2013 to provide the rationale for the conclusion.  After another review of the claims file, the examiner stated that it was less likely as not that the Veteran's glaucoma was incurred in service or caused by the in-service injuries and events.  The examiner explained that the Veteran has several risk factors for glaucoma; his mother had glaucoma and people of his race are more likely to contract glaucoma.  The examiner also noted that he was first treated for glaucoma with ocular hypertension in March/April 2005.  

This opinion was rendered following examination of the Veteran and claims file review, and includes adequate rationale.  Thus, it is entitled probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent opinion to the contrary.

To the extent the Veteran believes he suffers from glaucoma as a result of service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of glaucoma requires medical testing to identify, and such disability can have different causes, thereby requiring medical expertise to determine the etiology.  Thus, the Veteran's own opinion regarding the diagnosis and etiology of glaucoma is not competent medical evidence.  The Board accords the VA examiner's opinion significantly more probative weight than the Veteran's lay assertion.

In summary, the Veteran's glaucoma was not shown in service or for many years thereafter, and there is no competent evidence linking the disability to service.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for glaucoma and the claim is denied. 

Hypertension

The Veteran's blood pressure readings during military service were reported as follows: 130/60 (April 1974 enlistment examination), 102/62 (March 1976), 110/72 (July 1976), and 126/80 (July 1976).  

On the Veteran's application for VA compensation benefits filed in August 2001, he stated that his hypertension began in May 2001.  Post-service treatment records note that a history of hypertension was recorded in a psychiatric evaluation dated 
in October 2001.  A VA treatment record dated in February 2005 diagnosed hypertension.  

At his DRO hearing, the Veteran acknowledged that he was not diagnosed with hypertension until 2000.  When asked why he believed his hypertension was related to service, he stated that he was told that in other countries, it was the water.  In January 2012, the Veteran testified that he did not recall having any symptoms of hypertension during military service and that no doctor had linked his hypertension to service.  

The Veteran has not shown that he has specialized training sufficient to render an opinion as to the etiology of hypertension.  In this regard, hypertension has many causes and medical expertise is required to determine the etiology of such. See Jandreau, 492 F.3d at 1376-77.  Thus, his opinion as to the possible etiology of his hypertension is not competent medical evidence.  

Here, the Veteran does not contend and the evidence does not show that his hypertension began in service or within one year following discharge from service.  The Veteran conceded that no medical professional has advised him that his hypertension is related to service.  Finally, there is no medical evidence of record even suggesting that his hypertension, diagnosed decades after service, is in any way related to his military service.  The Veteran's unsupported and vague lay assertion that his hypertension is related to water in other countries cannot serve to support a finding of service connection. 

Accordingly, as there is no evidence of hypertension in service or within one year following discharge from service, and no competent evidence even suggesting his hypertension is related to service, the preponderance of the evidence is against the claim and service connection for hypertension is denied. 

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran's STRs are silent for complaints, findings, or reference to psychological or mental health problems.  During a January 2001 SSA psychological evaluation, the Veteran reported that his psychological problems began in 2000.  A July 2001 VA treatment note shows that a psychiatric nurse practitioner helped the Veteran complete a form for a May 2001 SSA disability claim.  The Veteran stated that his psychiatric problems began in January 2000.  However, in correspondence dated in May 2008, after he filed his VA claim, he stated that he was seen by the military psychiatrist one time before being sent to jail in the Panama Canal Zone.  He testified that he felt frightened while he was confined to a jail in Panama during military service and believed that his behavior leading to his conviction during military service was caused by psychiatric symptoms.  

The Board remanded the Veteran's psychiatric disorder claim to obtain a nexus opinion regarding his psychiatric disorders.  A VA examination was conducted in November 2012.  The examiner opined that the VA psychiatric disorder was less likely than not incurred in or caused by service.  The rationale was that the Veteran's paranoia mostly likely began in childhood and was exacerbated while in the military when he witnessed the drowning of a fellow soldier, although records show that this incident was not the one originally claimed as the precipitating event.  The Veteran continued to exhibit paranoia following his discharge and experienced psychotic symptoms when faced with the consequences of his behavior.  

This examination is the first time the Veteran reported the drowning of a fellow soldier.  Such incident has not been verified.  Moreover, the examiner's opinion contemplates this unverified stressor, appears to accept the Veteran's lay report of his history that tends to conflict with reports the Veteran made when initially seeking treatment for psychiatric symptoms in 2000, and yet acknowledges that the Veteran's report at the time of the examination varied from prior reports.  

In this regard, while the Veteran now contends he had symptoms in service and was seen by a counselor numerous times in prison, upon presentation in January 2000 for initial treatment, he denied any prior history of a mental disorder.  In a July 2001 Attending Physicians Statement, it was indicated that symptoms were first noted in January 2000 and that he had no treatment prior to the VA mental health visit in 2000.

In light of the above, the Board finds that verification of the drowning incident is necessary as well as obtaining an additional opinion. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records from the Tuskegee VAMC dating since July 2012.

2.  Ask the Veteran to provide specific information concerning the death of [redacted] to include the date within a two-month time frame, the unit Mr. [redacted] was in, and the location of the incident.  If sufficient information is provided, attempt to verify the incident through official channels.  The Veteran should be notified of a negative response. 

3.  After the development directed above has been completed to the extent possible and available records associated with the file, the claims file should be forwarded to a VA psychiatrist to obtain an opinion as to the relationship between the Veteran's paranoid schizophrenia with depressive disorder and his military service.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.    After reviewing the claims file, the psychiatrist should respond to the following:

a. Does the evidence undebatably establish that the Veteran's schizophrenia existed prior to his entrance on active duty?  Please explain why or why not.
b. If the schizophrenia undebatably existed prior to service, did that disability undergo a permanent worsening (versus a temporary exacerbation) during service.  Please explain why or why not.  
c. If the disability did undergo a permanent worsening during service, was that worsening undebatably the result of the natural progression of the schizophrenia?  Please explain why or why not.
d. If the schizophrenia was permanently worsened beyond normal progression (aggravated), is the current schizophrenia with depressive disorder related to the in-service aggravation?  Please explain why or why not.
e. If the Veteran's schizophrenia did not undebatably existed prior to service, is the current disability related to service?  Please explain why or why not.

4.  After completing the above development to the extent possible and any additional development deemed necessary, the claim should be readjudicated.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


